ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a gas turbine engine and a turbine airfoil over US Patent Publication No. 20170030202A1 which teaches an airfoil section having an airfoil wall defining a leading end, a trailing end, and first and second sides joining the leading end and the trailing end, the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity 110, a rib extending from the first side to the second side and partitioning the internal core cavity into a forward cavity and an aft cavity, a baffle 108 disposed in the forward cavity, the baffle having a showerhead array of impingement orifices 114 adjacent the leading end of the airfoil wall (see fig.6).
Regarding claims 1, 14, and all the claims that depend on claims 1 and 14, prior art fails to teach or fairly suggest a cooling passage network embedded in the airfoil wall between inner and outer portions of the airfoil wall, the cooling passage network having an inlet orifice through the inner portion of the airfoil wall, an array of pedestals, and at least one outlet orifice through the outer portion, the inlet orifice opening to the forward cavity at a location aft of the showerhead array of impingement orifices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eleven patent publications.
US20190316472A1, US10,260,363B2, US10,012,106B2, US9,896,954B2, US9,850,763B2, US6,769,866B1, US6,283,708B1, US6,000,908A, US5,392,515A, US4,946,346A, and US3,891,348A are cited to show an airfoil having a baffle.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745